Citation Nr: 0618516	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral lattice degeneration.

2.  Entitlement to an initial disability rating in excess of 
10 percent for status post right knee ACL tear repair with 
patellofemoral arthralgia.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder sprain.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for compound myopic 
astigmatism with presbyopia, bilateral.

6.  Entitlement to service connection for sinus brachycardia.

7.  Entitlement to service connection for non-specific T wave 
abnormality.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Form 9 substantive appeal submitted in October 2004, 
the veteran requested a video hearing in this matter before a 
Veterans Law Judge, although he later indicated he wanted an 
in-person hearing held at the RO.  In a February 2005 
statement, however, the veteran indicated he was willing to 
have a video hearing if it could be scheduled sooner than an 
in-person hearing.  The veteran was notified by letter dated 
May 16, 2006, that a video hearing was scheduled for June 19, 
2006.  In a response received on May 26, 2006, the veteran 
declined this video hearing and indicated he would wait for a 
future visit by a member of the Board for his hearing.  In 
view of the pending in-person hearing request in this matter, 
the Board must remand the case to ensure that the veteran is 
afforded all due process of law. Accordingly, this case is 
REMANDED for the following development:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided with 
notice as to the time and place to report for 
said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration. 
The purpose of this remand is to ensure due 
process of law. By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


